Citation Nr: 1509973	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  14-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to April 1947, and September 1953 to September 1966, with additional unverified active service.  He died on February [redacted], 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 (notified in November 2013) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's died in February [redacted], 2005.  Per the death certificate, the immediate cause of death was respiratory arrest due to or as a consequence of metastatic squamous cell cancer of parotid gland.  The appellant, however, contends that the Veteran's cause of death was lung cancer due herbicide exposure.  See May 2014 statement (in Virtual VA).  In support of this contention, she submitted private treatment records from May 2004 to January 2005 (in Virtual VA, submitted along with the above-referenced May 2014 statement).  These appear to show that the Veteran had lung cancer.  Significantly, a January 2005 radiology report shows a diagnosis of squamous cell cancer, thought to be metastatic form head and neck cancer, though difficult to completely exclude a lung primary.  

Lung cancer is one of the disorders linked to herbicide exposure under the herbicide presumption.  38 C.F.R. § 3.309(e).  For this presumption to apply, the Veteran must have had qualifying service in Vietnam.  The Veteran's DD Form 214 for the period of September 1965 to September 1966 shows that he was awarded a Vietnam Service Medal.  On remand, the AOJ must verify whether the Veteran had qualifying service in Vietnam for purposes of the herbicide exposure.

If the Veteran is found to have had qualifying service in Vietnam, the AOJ should seek a VA medical opinion as to whether he had primary lung cancer at the time of his death, and, if so, whether it caused or contributed to his death.  Insofar as necessary, the opinion should also discuss whether the Veteran's parotid cancer, found to be the cause of his death, was related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify whether the Veteran had qualifying service in Vietnam for purposes of the herbicide presumption.

2.  After the above is accomplished, forward the entire claims file to the appropriate medical professional for a retrospective medical opinion as to the Veteran's cause of death.  The examiner should note review the claims file in the report.  

The examiner should respond to the following:

Is it at least as likely as not that the Veteran have primary lung cancer?  If so, did it cause or contribute substantially to his death?  

If the Veteran did not have primary lung cancer or if it did not cause or contribute to his death, was his parotid cancer at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  

The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


